Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2020, 01/14/2021, 06/03/2021, 10/07/2021, 10/20/2021 and 05/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5, drawn to an apparatus, classified in G01N 33 and G01N 27.
Group II. Claims 6-9, drawn to a method of making apparatus, classified in B01J 21, B01J 23, B01J 31, B82Y 30, and B82Y 40.
During a telephone conversation with Mr. Noel Gillespie of Procopio, Cory, Hargreaves and Savitch LLP on 06/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 5 is rejected under 35 U.S.C. 1102(a)(1) as being anticipated by Gabriel et al., (US 20100323925 A1), herein referred to as “Gabriel.”
Regarding Claim 1, Gabriel discloses A sensor array comprising a plurality of sensing elements (Gabriel Abstract), wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation specifically targeting at least one of a plurality of gases (Abstract, second & third paragraphs), and wherein each of the plurality of sensing elements comprises a resistance and a capacitance (Abstract, third paragraph, [0018]), and wherein at least one resistance and capacitance are altered when the interacting with gaseous chemical compounds (Abstract, third paragraph, [0018]); wherein the deposited mixture comprises highly sensitive nano-nucleated structures of high surface area nanomaterials that are functionalized with atomically dispersed metal catalysts ([0055] [0056]); Fig. 1, #106 (conducting channel), #120 (recognition or functionalization material)).
Regarding Claim 5, Gabriel discloses The sensor array of claim 1, wherein the nanomaterial comprises at least one of the following: carbon nanotubes, dichalcogenides, graphene, metal-organic frameworks, and metal oxides (Abstract; [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as unpatentable over Gabriel, in view of Ali et al., (GB 2533294 A), herein referred to as “Ali.”
Regarding Claim 2, Gabriel discloses The sensor array of claim 1 as discussed above. Gabriel is silent on: wherein each of the plurality of sensing elements comprises a plurality of electrodes and a well, which form a circuit and are patterned to support efficient deposition of nanomaterial, in pico-liter to micro-liter amounts, that will result in consistent baseline electrical parameters. 
Ali teaches: wherein each of the plurality of sensing elements comprises a plurality of electrodes (Abstract; Fig 13, #7) and a well (page 6, Line 2), which form a circuit and are patterned to support efficient deposition of nanomaterial (page 6, Lines 2-4), in pico-liter to micro-liter amounts (page 6, lines 6-8, 15-18; one of ordinary skill in the art would be able to determine the exact amount required based on industry-known application method), that will result in consistent baseline electrical parameters (page 1, lines 11-12, 16-18).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Gabriel with Syed to increase the
efficiency and sensitivity of the gas sensing device.
Regarding Claim 3, Gabriel discloses The sensor array of claim 1 as discussed above. Gabriel is silent on: wherein each sensing element comprises a circular, interdigitated electrode design with well sections on the top and the bottom to provide an optimized target structure for material deposition.
Ali teaches: wherein each sensing element comprises a circular, interdigitated electrode design with well sections on the top and the bottom to provide an optimized target structure for material deposition (page 5, lines 29-33; page 6, lines 1-4; one of ordinary skill would have the ability to configure the well as required to maximize the well’s effectiveness).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Gabriel with Syed to increase the
efficiency and sensitivity of the gas sensing device, along with the disposition of the sensing material.
Regarding Claim 4, Gabriel and Ali disclose The sensor array of claim 2 as described above. Ali further discloses: wherein the plurality of electrodes forms a channel with interdigitated fingers (Fig. 7 & 8, #7; page 10, lines 7-10); and wherein the deposited mixture  containing nano-nucleated structures bridges the gap between the interdigitated fingers to connect the circuit within a resistance range (page 1, lines 16-18; page 6, lines 6-9; page 11, lines 1-3; fig. 13, #7, #17) while also serving as a highly sensitive sensing surface (page 1, lines 16-18; page 6, lines 6-9). The reasons for combining are the same as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863     

/NATALIE HULS/Primary Examiner, Art Unit 2863